Citation Nr: 0106293	
Decision Date: 03/02/01    Archive Date: 03/08/01

DOCKET NO.  96-31 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon




THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from October 1969 to August 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 decision by the RO 
which, among other things, denied service connection for 
PTSD.

In August 1995, when the RO's decision was entered, the 
veteran was represented by Disabled American Veterans (DAV).  
Subsequently, in August 1997, after he perfected the present 
appeal, the veteran executed a power of attorney in favor of 
AMVETS.  That action had the effect of revoking the prior 
power of attorney in favor of DAV.  See 38 C.F.R. § 20.607 
(2000) ("[a]n appropriate designation of a new 
representative will automatically revoke any prior 
designation of representation.").  AMVETS apparently refused 
to accept power of attorney, however, because the veteran's 
appeal was already pending.  DAV wrote the veteran in March 
1998, informing him that he had revoked its authority to act 
for him, and that AMVETS had refused power of attorney.  DAV 
provided him with a form that he needed to complete and 
return in order to appoint a representative, but no further 
appointment from the veteran was thereafter received.  As a 
result, he is currently unrepresented.

In April 1999, the veteran filed an original claim of service 
connection for bipolar disorder.  Thereafter, in May 2000, 
the RO made an entry on a rating sheet indicating that the 
claim was denied as not well grounded.  Later that same 
month, the RO issued the veteran a supplemental statement of 
the case (SSOC) addressing the pending appeal for PTSD.  The 
RO indicated in the SSOC, among other things, that it had 
found the claim of service connection for bipolar disorder to 
be not well grounded.  The RO did not provide the veteran 
with separate notice of its decision with regard to bipolar 
disorder, however, and it did not provide him with notice of 
his appellate rights in that regard.  As a result, the RO's 
decision as to bipolar disorder is non-final, and the claim 
remains pending.

This is significant because, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, the new law eliminates the concept of a well-
grounded claim, redefines VA's obligations with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist a claimant in developing a claim that was 
not well grounded.  The new law applies to all claims filed 
on or after the date of the law's enactment, as well as to 
claims (such as the veteran's claim of service connection for 
bipolar disorder) which were filed before the date of the 
law's enactment, but were not yet final as of that date.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, 114 Stat. 2096, 2099-2100 (2000).

Because the veteran's claim of service connection for bipolar 
disorder was still pending when the new law was enacted, he 
is entitled to have the claim developed and adjudicated under 
the new law.  Consequently, and because there is currently no 
notice of disagreement and/or substantive appeal of record 
that would operate to confer present jurisdiction of this 
matter on the Board, see 38 U.S.C.A. §§ 7105, 7108 (West 
1991) and 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2000), 
the matter is referred to the RO for appropriate action.


REMAND

The Veterans Claims Assistance Act of 2000, cited above, 
contains revised notice provisions and additional 
requirements pertaining to VA's duty to assist.  The RO has 
not yet considered the veteran's PTSD claim in the context of 
the new law.  Nor has the veteran had an opportunity to 
prosecute the claim in that context.  Consequently, in order 
to ensure the veteran due process of law, and to avoid the 
possibility of prejudice, the Board will remand the claim to 
the RO.  38 C.F.R. § 19.9 (2000).

On remand, the RO should undertake efforts to ensure that all 
of the veteran's available service health records have been 
obtained from the service department, to include any and all 
clinical records and reports of hospitalization.  This needs 
to be done because, although the veteran claims that he was 
placed in a "psych ward" for approximately three weeks 
during service, the records thus far received from the 
service department do not contain any reports of sustained 
psychiatric treatment.

The RO should also undertake efforts to obtain copies of any 
and all relevant post-service treatment records that have not 
already been procured for review.  Those efforts should 
include efforts to obtain records from a Dr. Goldberg in 
Bend, Oregon, referred to in the report of a March 1995 VA 
social and industrial survey, and from an unnamed hospital 
where the veteran was treated in 1978, referred to in the 
report of a November 1999 VA psychiatric examination.  Those 
efforts should also include efforts to obtain a complete set 
of relevant treatment records from the VA Medical Center 
(VAMC) in Boise, Idaho, and from the "American Lakes" VAMC, 
also referred to in the report of a November 1999 VA 
psychiatric examination.

The RO should further undertake to verify the veteran's 
current mailing address, and to schedule him for another 
hearing before a member of the Board at the RO.  This is 
necessary because the record contains more than one recent 
address for the veteran (he provided one address in a 
statement dated in April 1999, and the RO in Seattle, 
Washington, later identified a different address in a VA 
database), and because the record shows that the only notice 
of hearing sent to him, dated in December 2000, was returned 
by the United States Postal Service as "not deliverable."

This case is REMANDED to the RO for the following actions:

1.  The RO should use the resources at 
its disposal to verify the veteran's 
current mailing address.  Efforts to 
verify his address should be documented 
in the claims folder.

2.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures, contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Development should 
include making reasonable efforts to 
obtain relevant records of treatment 
from Dr. Goldberg, and obtaining a 
complete set of relevant treatment 
records from the VAMC in Boise, Idaho, 
and from the "American Lakes" VAMC.  
Development should also include 
contacting the service department and 
asking it to provide the RO with copies 
of any and all service health records 
pertaining to the veteran, including any 
clinical records and reports of in-
service hospitalization, still in the 
service department's possession.  
Development should further include any 
other assistance that has a reasonable 
possibility of aiding the veteran in 
substantiating his claim.  Such 
development might include, among other 
things, asking the veteran to provide 
further details as to his claimed 
stressors; notifying him that it would 
be helpful for him to obtain 
corroborating statements from other 
servicemen who witnessed the claimed 
events; obtaining a complete copy of the 
veteran's service personnel fiche from 
the service department; asking the 
service department to provide as much 
information as possible about his or his 
unit's having engaged in combat; 
contacting the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR) for purposes of 
corroborating the veteran's claimed 
stressors; further developing stressors 
pertaining to personal assault, as set 
forth in VA Adjudication Procedure 
Manual M21-1, Part III, para. 5.14(c); 
and/or having the veteran re-examined by 
a psychologist and/or psychiatrist.

3.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
claim of service connection for PTSD.  
If the benefit sought is denied, a SSOC 
should be issued.

4.  The veteran should thereafter be 
scheduled for a Board hearing at the RO.  
He should be contacted at his current 
address (or, if that is unknown, at his 
last known address of record), and he 
should be notified of the date and time 
of the hearing in accordance with 
38 C.F.R. § 20.704(b) (2000).

After the veteran has been given an opportunity to respond to 
the SSOC, and to appear at a Board hearing, the claims folder 
should be returned to this Board for further appellate 
review.  No action is required by the veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


